Citation Nr: 1531269	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to May 28, 2003 for the grant of service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for PTSD, rated as 30 percent disabling from May 28, 2003, 50 percent disabling from April 19, 2011, and 70 percent disabling from March 23, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision issued by the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA).  The VA Regional Office (RO) in Philadelphia, Pennsylvania has jurisdiction over the Veteran's claims.

In the April 2010 rating decision, the AMC granted entitlement to service connection for PTSD.  It assigned an initial rating of 10 percent effective October 21, 2003, and a 30 percent disability rating effective March 24, 2006.  The Veteran timely appealed the initial ratings and effective date of service connection.  The RO initially interpreted the notice of disagreement with the initial rating as only pertaining to the 10 percent rating, but the Veteran's contentions appear to pertain to the ratings for the entire period since the effective date of service connection, and the RO has issued supplemental statements of the case considering the initial rating for the entire period

In subsequent rating decisions, the AOJ increased the disability rating for PTSD to 50 percent, effective April 19, 2011, and 70 percent, effective March 23, 2012.

In an April 2014 rating decision the RO found clear and unmistakable error (CUE) in the April 2010 rating decision and granted an effective date of May 23, 2003 for entitlement to service connection for PTSD; and a 30 percent disability rating from the effective date of service connection.

The Veteran appeared at hearing before the undersigned via videoconference in January 2015.  A transcript of the hearing is of record.

During the January 2015 hearing, the Veteran's representative raised the issue of CUE regarding a March 1999 Board decision that denied entitlement to service connection for a psychiatric disorder, claimed variously as depression and a nervous condition.  The undersigned advised the Veteran and his representative to submit a written CUE motion in compliance with the requirements of 38 C.F.R. § 20.1404, so the issue may be docketed separately for adjudication.  As of the date of this decision, a written CUE motion has not been filed with the Board.  Thus, the issue has not been docketed for adjudication.

The issue of entitlement to TDIU is included in the appeal of the initial rating for PTSD, as the record includes evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue has been added to the title page of this decision.  The decision below constitutes a partial grant of entitlement to TDIU for the period on appeal with an effective date of March 1, 2011.  However, the issue of entitlement to TDIU from May 23, 2003 to August 2, 2007 is remanded to the AOJ for additional development, as discussed in more detail in the REMAND section below.  


FINDINGS OF FACT

1.  The Veteran's May 2003 claim of entitlement to service connection for PTSD is based on a separate and distinct diagnosis from the psychiatric disabilities that were adjudicated by the Board's March 1999 decision.  

2.  The Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas of work, school, family relations, judgment, thinking, or mood, since May 23, 2003.  

3.  The Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since March 1, 2011.  


CONCLUSION OF LAW

1.  The criteria for an effective date prior to May 23, 2003 for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400, 3.816 (2014).

2.  The criteria for a 70 percent rating for PTSD have been met since May 23, 2003.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9433.

3.  The criteria for entitlement to TDIU have been met since March 1, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an Earlier Effective Date for PTSD

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. §3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

The Veteran contends he is entitled to an earlier effective date for the grant of service connection for PTSD due to his prior claim for a psychiatric disorder, variously claimed as depression and a nervous condition, which is subject to a final March 1999 Board decision.  However, the PTSD claim on appeal is based on a separate and distinct diagnosis from the psychiatric disabilities that were adjudicated by the March 1999 decision.  

The U.S. Court of Appeals for the Federal Circuit has consistently held a claim based on a separately and distinctly diagnosed disability is a new claim even if the symptomatology is the same.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); the Federal Circuit held that a new diagnosis of PTSD even if related to previously diagnosed and considered psychiatric disabilities constituted a new claim.  

The Court of Appeals for Veterans Claims, on the other hand, has held that VA must determine whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed disabilities" or it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  

The Veteran contends, and testified, that he was treated for PTSD as far back as 1993.  The record before the Board in 1999; however, included no reports of PTSD, and it appears that the only diagnosis that was considered consisted of major depression.  Service connection has still not been established for that disability.  Thus, the PTSD was a new claim.  The effective date for entitlement to service connection for PTSD is the date VA received the Veteran's claim, May 23, 2003.  See 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §3.400(b)(2).

Furthermore, even if the Veteran's PTSD claim could be viewed as relating  back to his initial claim for service connection for a psychiatric disorder, that claim was finally denied in the Board's 1999 decision.  The effective date of entitlement to service connection for a reopened claim would be the date of receipt of the petition to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  In this scenario, the petition to reopen is treated as an original claim for the purposes of establishing an effective date.  See Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").  Thus, the effective date assigned by the April 2014 rating decision is appropriate in either instance, and the Veteran's claim for an earlier effective date must be denied.  

Entitlement to a Higher Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Under the General Rating Formula, a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work life setting); and inability to establish and maintain effective relationship. 

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The evidence shows the Veteran's PTSD symptoms more closely approximate the 70 percent criteria from the date of entitlement to service connection for the disability.  Throughout the appeal period, VA mental health professionals have noted the Veteran's insight, problem solving, and judgment have been limited by his PTSD symptoms.  They have also noted issues with restricted affect and psychomotor retardation.  The Veteran's wife has reported the Veteran's struggles with judgment, thinking, and mood; and has strained his relationships with family and friends.  The evidence also establishes the Veteran suffers from flashbacks and nightmares regarding his experiences during service, as well as chronic sleep impairment and frequent panic attacks.  Depression and anxiety have also affected his ability to function independently, appropriately and effectively.  The Veteran has not worked in more than twenty years due in part to his PTSD symptoms.  VA mental health professionals have consistently assigned Global Assessment of Functioning (GAF) scores of 55 from the time service connection was established for PTSD with a slight increase in recent years.  See Bowling v. Principi, 15 Vet. App. 1, 16 (2001) (suggesting GAF scores of 55 or below support a 70 percent rating under Diagnostic Code 9411).

The combined effect of the f the Veteran's PTSD is occupational and social impairment with deficiencies in most areas.  The Veteran's PTSD has impaired his ability to work and maintain effective relationships with friends and family there are deficiencies in mood and his work deficiencies indicate that he would also experience deficiencies in school, were he to attempt such an endeavor.  

However, his PTSD does not result in total occupational and social impairment.  He has maintained an effective relationship with his wife throughout the appeal period and does not appear to be a persistent danger of hurting himself or others.  There is also no evidence of auditory or visual hallucinations.  VA treatment records also indicate the Veteran is capable of performing activities of daily living like maintaining his personal hygiene and performing household chores and maintenance.  The Veteran has also engaged in some limited social interaction during the appeal period and recently began engaging in leisure activities with close friends, such as playing golf.  Thus, a 100 percent disability is not warranted for PTSD.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); see also Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the symptoms of the Veteran's disability.  In fact, the Veteran has not displayed any symptoms not listed in the appropriate rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Entitlement to TDIU

The Veteran was rated as totally disabled for residuals of prostate cancer, effective August 2, 2007.  However, this rating was reduced, effective March 1, 2011.  Thus, consideration must be given to whether the Veteran is entitled to TDIU from the effective date of service connection for PTSD, May 28, 2003, to the effective date of the totally disability rating for prostate cancer, August 2, 2007, as well as the period after March 1, 2011, as both these periods are covered by the Veteran's appeal.  He would not be entitled to a TDIU based on prostate cancer residuals during the period that disability was rated 100 percent disabling, but could potentially receive a TDIU based on PTSD during that period.  Bradley v. Peake, 22 Vet. App. 280 (2008).

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran has been rated as 70 percent disabled for at least one disability throughout the appeal period and has not worked for more than twenty years due in part to his service-connected disabilities.  While a June 2012 VA examiner stated the Veteran's psychiatric issues do not render him totally unable to engage in substantially gainful employment, a May 2012 VA examiner determined the residuals of prostate cancer limit the Veteran's ability to engage in physical or sedentary work due to frequency of urination and incontinence.  However, the Veteran was not service-connected for residuals of prostate cancer until August 2, 2007, and the disability cannot serve as the basis for entitlement to TDIU prior to that date.  Thus, the evidence establishes it is at least as likely as not that the Veteran's service-connected have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since March 1, 2011, and entitlement to TDIU is warranted from that date forward.  This constitutes a partial grant of the benefit sought on appeal.  Entitlement to TDIU for the period from May 23, 2003 to August 2, 2007 is discussed below.


ORDER

Entitlement to an effective date prior to May 28, 2003 for the grant of service connection for PTSD is denied.

Entitlement to a 70 percent disability rating for PTSD, effective May 23, 2003, is granted.

Entitlement to TDIU, effective March 1, 2011, is granted.


REMAND

The evidence of record is insufficient to make a determination regarding entitlement to TDIU prior to March 1, 2011, as the Veteran was not provided a VA examination during this period.  Thus, VA's duty to assist requires a retrospective medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him during any period from May 23, 2003 to March 1, 2011.  The examiner must provide reasons for the opinion.  

The examiner must review the claims file.  If the examiner is unable to provide the opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  The examiner should clarify whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is evidence that, if obtained, would enable the examiner do provide the necessary opinion.   Any missing evidence that would enable the examiner to provide the opinion should be identified.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


